Citation Nr: 1337291	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-18 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for skin cancers of the face, head, and hands.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for lichen planus of the right hand and forearm.

3.  Entitlement to service connection for skin disability other than skin cancers of the face, head and hands; and lichen planus of the right hand and forearm.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to January 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision the RO denied entitlement to service connection for actinic keratosis.  However, it is apparent from the Veteran's statements that he is also seeking to reopen previously denied claims of entitlement to service connection for skin cancers of the face, head and hands; and lichen planus of the right hand and forearm.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issues on appeal, as set forth above.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The Board notes that in various statements the Veteran has raised the issues of entitlement to service connection for lung disability (residuals of pneumonia) and whether new and material evidence has been presented to reopen a claim for entitlement to service connection for prostate cancer.  The record before the Board does not show that these matters have been adjudicated by the RO.  Therefore, they are referred to the RO for appropriate action.


REMAND

In response to his claim the Veteran was afforded a VA examination in December 2010.  The examiner diagnosed actinic keratosis, but did not provide an opinion concerning its etiology.  In April 2011, another VA physician reviewed the Veteran's pertinent history and provided an opinion that the Veteran's actinic keratosis is not related to the lichen planus present in service, but did not address whether the actinic keratosis is otherwise related to the Veteran's active service.  The physician did note that actinic keratosis is associated with frequent sun exposure, but the physician did not address whether the actinic keratosis is related to the Veteran's sun exposure in service.  The Board notes that the Veteran's service records show that the Veteran served in Hawaii.  In addition, the Veteran reported in a March 1998 claim that he sustained a sun burn while assigned to Wheeler Air Force Base.  It also appears from the December 2010 VA examination report that the Veteran has urticaria.  No VA medical opinion addressing the etiology of the urticaria is of record.

In light of these circumstances, the Board has determined that the Veteran should be provided another VA examination to determine the nature and etiology of all skin disorders present during the period of the claim.

With respect to the claims to reopen, the originating agency should complete all indicated development, to include providing the Veteran with all required notice in response to the claims, and then adjudicate the claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative all required notice in response to the claims to reopen claims for service connection for skin cancers of the face, head and hands; and lichen planus of the right hand and forearm.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3.  Then, the Veteran should be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders present during the period of the claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify each skin disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service, to include the Veteran's sun exposure during service.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

